United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3413
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  James Roy Jacoby

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                              Submitted: June 23, 2015
                                Filed: June 30, 2015
                                   [Unpublished]
                                   ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      James Jacoby appeals the judgment of the district court,1 entered after a jury
found him guilty of being a felon in possession of a firearm, in violation of 18 U.S.C.

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
§§ 922(g)(1) and 924(e), and making a false statement in connection with the
acquisition of a firearm, in violation of 18 U.S.C. §§ 922(a)(6) and 924(a)(2). His
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), discussing the district court’s decision not to order a psychological
evaluation under 18 U.S.C. § 4241 and its rulings with regard to two proposed
defense witnesses.

       Following careful review, we find no abuse of the district court’s discretion
because (1) there was no reason for the district court to question sua sponte Jacoby’s
competence, see United States v. Crawford, 487 F.3d 1101, 1105 (8th Cir. 2007);
United States v. Vamos, 797 F.2d 1146, 1150 (2d Cir. 1986), and (2) Jacoby did not
establish that he was denied any witnesses “necessary to an adequate defense,”
see United States v. Mabie, 663 F.3d 322, 329–30 (8th Cir. 2011).

      Further, having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80
(1988), we find only frivolous issues for direct review. To the extent Jacoby wishes
to argue that trial counsel was ineffective for failing to request a mental-health
evaluation, we agree with appellate counsel that this issue belongs in a
post-conviction motion under 28 U.S.C. § 2255. See United States v. Jett, 782 F.3d
1050, 1052 (8th Cir. 2015). Accordingly, we affirm the judgment of the district court.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement The Criminal Justice Act of 1964.
We therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion after fulfilling the duties set forth in the Amendment.
                       ______________________________




                                         -2-